 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    SEAN DAVID FOLLETT,                             Case No. 3:15-cv-00386-RCJ-WGC
12                      Petitioner,                   ORDER
13           v.
14    ISIDRO BACA, et al.,
15                      Respondents.
16

17          On February 14, 2019, the court granted Mary Lou Wilson’s motion for withdrawal. ECF

18   No. 54. On March 5, 2019, the court appointed Jamie J. Resch as substitute counsel for

19   petitioner. ECF No. 55.

20          The court will give Resch time to become familiar with this case and to decide what to do.

21   The operative petition is the amended petition. ECF No. 36. Respondents’ have filed a motion to

22   dismiss, ECF No. 44, Wilson has filed an opposition, ECF No. 51, and respondents’ have filed a

23   reply, ECF No. 52. The motion remains pending. Resch may file a notice to keep the motion to

24   dismiss and the amended petition as they are now, Resch may move for leave to file an amended

25   opposition to the motion to dismiss, or Resch may move for leave to amend the petition further.

26   There might also be some other relief that Resch would request.

27   ///

28   ///
                                                      1
 1          IT THEREFORE IS ORDERED that petitioner will have ninety (90) days from the date of

 2   entry of this order to file and serve a motion or notice indicating how petitioner wishes to proceed

 3   with this action. If counsel files a motion, then the normal briefing schedule of LR 7-2 will apply.

 4          DATED: March 11, 2019.
 5                                                                ______________________________
                                                                  ROBERT C. JONES
 6                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
